Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting absconding and violation of the rules and regulations of the temporary release program. While it is uncontested that petitioner failed to return from his temporary *830release from Edgecombe Correctional Facility in New York City and that he was arrested 28 days after his required return date, petitioner challenges the determination of his guilt on various procedural grounds. We have examined petitioner’s assertions of procedural error, however, and find that they are without merit; even if they had merit, petitioner has failed to demonstrate that any prejudice accrued to him as a result thereof (see, Matter of Smith v Walker, 209 AD2d 799, 800).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.